Exhibit 10.45

 

EXCLUSIVE MANUFACTURING AGREEMENT

 

THIS EXCLUSIVE MANUFACTURING AGREEMENT (the “Agreement”) is entered into
effective as of this 7th day of August, 2017 (the “Effective Date”), by and
between THE JUICE PLUS+ COMPANY, LLC (formerly known as NSA, Inc. or NSA, LLC),
a Tennessee limited liability company having a place of business at 140 Crescent
Drive, Collierville, Tennessee 38017 (“Juice Plus+”), NATURAL ALTERNATIVES
INTERNATIONAL EUROPE Ltd./SA/AG, a Swiss corporation (“NAIE”) having a place of
business at Centro Galleria 1, Via Cantonale, 6928 Manno, Switzerland, and
NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation (“NAI”) having
a place of business at 1535 Faraday Avenue, Carlsbad, CA 92008 (NAIE and NAI
collectively referred to herein as “Seller”) (each a “Party,” and collectively
the “Parties”).

 

WHEREAS, Seller contract manufactures customized nutritional supplements and
related products on behalf of nutrition companies;

 

WHEREAS, Juice Plus+ is the owner and/or exclusive licensee of the
specifications and formulations of certain nutritional products currently
marketed under the trademark Juice Plus+®; and

 

WHEREAS, Juice Plus+ and Seller desire for Seller to be the exclusive
manufacturer and supplier of such nutritional products for and on behalf of
Juice Plus+ for resale in the Territory (as hereinafter defined) through Juice
Plus+’s Third Party distributors and licensees;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.            Definitions. The following terms shall have the following meanings
as used in this Agreement:

 

1.1     “Affiliate” shall mean, except as provided below, an entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with a Party.

 

1.2     “Applicable Law” shall mean all laws, rules, regulations and
requirements applicable to the Production of any Product, including but not
limited to laws of the United States when the Product is designated by Juice
Plus+ to be distributed in the United States, and the applicable laws of other
countries or jurisdictions when the Product is designated by Juice Plus+ to be
distributed in those jurisdictions. When they are applicable the Applicable Law
of the United States shall include the U.S. Federal Food, Drug and Cosmetic Act
of 1938, as amended (the “FDCA”), the rules and regulations promulgated
thereunder, and all current good manufacturing practices which may be applicable
to a Product, including but not limited to those promulgated by the U.S. Food
and Drug Administration (the “FDA”).

 

1

--------------------------------------------------------------------------------

 

 

1.3     “Business Day” shall mean Monday through Friday, inclusive, during
posted business hours, except for national or other holidays in the applicable
country or jurisdiction in the Territory.

 

1.4     “Commercially Reasonable Efforts” shall mean, with respect to a Seller’s
obligations under this Agreement to Produce and supply Juice Plus+ with
Products, the level of efforts required to carry out such obligations in a
sustained manner consistent with the efforts a high quality nutritional products
contract manufacturer would devote to a similar obligation, based on conditions
then prevailing.

 

1.5     “Competing Products” shall mean whole food based nutrition products
containing blended fruit, berry and/or vegetable juice powders and which are
substantially similar to the Products.

 

1.6     “Confidential Information” shall mean all techniques and data
specifically relating to development, use or sale of Products, including, but
not limited to inventions, practices, methods, knowledge, know-how, skill,
experience, test data including analytical and quality control data, nutritional
data, regulatory submissions, correspondence and communications, marketing,
pricing, distribution, cost, sales, patent and legal data or descriptions, and
compositions of matter, assays, formulations and Standards relating to
development, use or sale of Products, as well as all other non-public
information pertaining to Juice Plus+, its products, and its business,
customers, suppliers and distributors, all of which is proprietary to and a
trade secret of Juice Plus+ except for any portion of such information or
materials which (i) is publicly disclosed by Juice Plus+, either before or after
it becomes known to Seller; (ii) was known to Seller, without obligation to keep
it confidential, prior to when it was received from Juice Plus+; (iii) is
subsequently disclosed to Seller by a Third Party lawfully in possession thereof
without obligation to keep it confidential; (iv) has been publicly disclosed
other than by Seller and without breach of an obligation of confidentiality with
respect thereto; or (v) has been independently developed by Seller without the
aid, application or use of Confidential Information, as demonstrated by
competent written evidence.

 

1.7     “Control” shall mean possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Party, whether
through the ownership of voting securities, the ownership of all or
substantially all assets, by contract, or otherwise.

 

1.8      “Enforcement Action” shall mean any action taken by any government
agency against Seller or any Product manufactured by Seller for Juice Plus+
under this Agreement which involves (i) the seizure or recall of Product as a
result of a failure by Seller to Produce the Product in accordance with the
Standards, (ii) an instruction to cease Producing any Product due to the failure
by Seller to Produce the Product in accordance with the Standards, or (iii) a
fine relating to purported violations of any Applicable Law governing the
Production of any Product based upon a failure by Seller to Produce the Product
in accordance with the Standards.

 

1.9      “Forecast” means, with respect to any period, a good faith projection
or estimate by Juice Plus+ of its requirements for Products during each month of
the period.

 

2

--------------------------------------------------------------------------------

 

 

1.10     “Master Distributor” shall mean Juice Plus+’s Third Party independent
distributors and international licensees as such may be designated in any
Purchase Order.

 

1.11     “Produce” and “Production” shall mean the manufacture, testing,
packaging, storage, labeling, shipment, and delivery of Products to Juice Plus+.

 

1.12     “Products” shall mean the Juice Plus+ nutritional products listed on
the attached Exhibit A and any New Products added to this Agreement as set forth
in Section 14, and any modification or addition thereto set forth in a
subsequent written memorandum signed by the Parties which expressly refers to
and adds such product to be included in this Agreement (each a “Product”).

 

1.13      “Purchase Order” shall mean a purchase order executed by an officer of
Juice Plus+ or their written designee and issued by Juice Plus+ to Seller
hereunder, which may, among other things, specify items such as: (a) the
Product(s) to be purchased, (b) the quantity of each Product ordered; (c) the
delivery date; (d) the unit price for each Product to be purchased; and (e) the
billing address; and (f) any special or unusual terms and conditions of the
Purchase Order.

 

1.14     “Standards” shall mean the detailed formulations and specifications for
the Production of each Product, including the ingredients, manufacturing,
testing, packaging, labeling, storage and quality standards (including, but not
limited to, a Quality Agreement) for each Product, as shall be provided by Juice
Plus+ to Seller and agreed to in writing by Seller, as such Standards may be
amended by any subsequent written memorandums signed by the Parties expressly
referring to this Agreement.

 

1.15     “Territory” shall mean the countries and/or regions listed on Exhibit
B, and any additional countries and/or regions as may be mutually agreed upon by
the Parties in any subsequent written memorandums signed by the Parties which
expressly refer to this Agreement.

 

1.16     “Term” shall mean the term of this Agreement as defined in Section 13.

 

1.17     “Third Party” shall mean any person or entity other than Juice Plus+ or
Seller or an Affiliate of either of them.

 

2.           Manufacture and Supply. Subject to the terms and conditions of this
Agreement, Seller shall be the exclusive manufacturer and supplier to Juice
Plus+ of Products for distribution in the Territory. During the Term, Juice
Plus+ shall purchase exclusively from Seller, and Seller agrees to Produce for
Juice Plus+, all of Juice Plus+’s requirements for the Products in the Territory
in accordance with and subject to the provisions of this Agreement. The Parties
acknowledge and agree that the payment and/or fulfillment after the Effective
Date of any purchase order for Products issued by Juice Plus+ to a Third Party
supplier prior to the Effective Date shall not constitute a breach of Juice
Plus+’s obligation hereunder to exclusively purchase Products from Seller. In
addition, the Parties agree that notwithstanding anything else to the contrary
stated herein, Juice Plus+ may purchase Products from a Third Party manufacturer
from time to time during the Term for sale in the Territory; provided, however,
that such purchases from Third Party manufacturers shall not exceed two and
one-half percent (2.5%) of Juice Plus+’s requirements for the Products in the
Territory during the prior twelve (12) month period, and provided Juice Plus+
provides a certification to Seller signed by the Chief Executive Officer of
Juice Plus+ within thirty (30) days following the end of the twelve month period
certifying to Seller the Third Party manufacturer(s) used, the Products
purchased from each Third Party manufacturer, the quantity of each Product
purchased from each Third Party manufacturer, and the country(ies) each
Product(s) are distributed into, for all Products purchased from any Third Party
manufacturer during the twelve (12) month period.

 

3

--------------------------------------------------------------------------------

 

 

2.1     Compliance with Applicable Law, Warranties, and Standards. Seller shall
Produce the Products in accordance with Applicable Law, the warranties contained
in Section 6, and the Standards. Seller shall conduct in-process inspections,
final inspections and perform quality assurance testing to ensure that all
Products are Produced in compliance with the Standards. Seller shall not make
any changes to or otherwise deviate from the Standards without the express prior
written consent of Juice Plus+. To insure compliance with this Agreement, Seller
shall retain a consumer unit sample of each batch and lot of Products Produced
by Seller for a period of five (5) years from the Production date of each
Product.

 

2.2     Parts, Labor and Materials. Seller shall provide all parts, labor, and
materials necessary to perform Seller’s obligations under the terms of this
Agreement. Except as otherwise approved in writing by Juice Plus+ Seller shall
maintain an inventory of raw materials used in the Production of the Products,
and begin the manufacturing process, both as necessary to meet Juice Plus+’s
forecast of anticipated monthly Purchase Orders (as set forth in Section 5).
Seller shall maintain such inventory on a FIFO basis.

 

2.3     Inspection Rights. All Products shall be subject to inspection by Juice
Plus+. Seller shall provide and maintain an inspection procedure and quality
assurance program for the Products and their Production processes. All
inspection records maintained by Seller shall be made available to Juice Plus+,
at a reasonable time, upon request. Juice Plus+ or its representatives may
review Seller’s performance of the work under this Agreement including
development, formulation, Production and testing of the Products, the design of
the manufacturing process used to Produce them, and their operation. To review
the work, Juice Plus+ or its representatives may visit the sites where Seller
and/or Seller’s subcontractors and agents perform the process, or Juice Plus+ or
its representatives may review all documentation related to Seller’s performance
of the work hereunder. Juice Plus+ may review such documentation at Seller’s
site or request Seller to provide copies for review, and Seller shall provide
such copies if so requested. When Juice Plus+ elects to inspect a site, it shall
visit the site(s) during normal business hours and shall have access to
documentation, both following reasonable notice to Seller.

 

2.4     Quality Control and Product Information. Upon receipt of a request from
Juice Plus+ for information relating to formulation, sources of ingredients,
suppliers, subcontractors or other information relating to the Products, Seller
shall, as soon as reasonably possible (but, in any event, not to exceed fourteen
(14) days), provide all requested information and cooperate fully and to the
extent reasonably requested by Juice Plus+.

 

4

--------------------------------------------------------------------------------

 

 

2.5     Packaging and Labeling. Seller shall label and package the Products in
accordance with the Standards. Upon request, Seller shall consult with Juice
Plus+ regarding labeling, and Seller shall submit sample labeling to Juice Plus+
for approval. All Product labeling must be approved in writing by Juice Plus+
before labels are applied to Products. Additional costs incurred as a result of
future modifications to the packaging of the Products requested by Juice Plus+
shall be paid by Juice Plus+, provided Seller provides an accounting of those
additional costs to Juice Plus+’s satisfaction. Seller shall be responsible for
procurement of materials, any testing required and obtaining Juice Plus+’s
approval of all packaging.

 

2.6     Subcontractors and Suppliers. Seller currently utilizes certain
subcontractors and suppliers set forth in the Standards or specified by Juice
Plus+ in a subsequent written memorandum signed by the Parties and expressly
referring to this Agreement, which are approved by Juice Plus+ for Seller to use
to perform its obligations hereunder (“Approved Contractors”). Seller shall not
utilize any subcontractors or suppliers other than the Approved Contractors in
the manufacturing process, without obtaining the prior written consent of Juice
Plus+. Seller shall not be required to obtain the consent of Juice Plus+ before
changing subcontractors or suppliers involved solely in the labeling of Product.

 

2.7     Batch, Lot, and Identification Codes. Each Product manufactured by
Seller under this Agreement shall be identified by a lot number that is linked
to the manufacturing Batch Number of the Product and location, time and shift of
final packaging. The term “Batch Number” shall mean a number which is assigned
to a single production run of a Product manufactured by Seller. The size of a
standard production run of each Product shall be set forth in the Standards or
specified by Juice Plus+ in a subsequent written memorandum signed by the
Parties and expressly referring to this Agreement. In addition, Seller shall
place such additional identification codes/numbers on all consumer and/or
shipping packaging as are set forth on a written memorandum signed by the
Parties and expressly referring to this Agreement.

 

2.8     Certificates of Analysis. Seller shall ensure that an appropriate
certificate of analysis accompanies each shipment of Products delivered to Juice
Plus+. The certificate shall, at a minimum, provide an analysis of the Products
contained in the shipment, as well as the input amounts of all components of the
Products with label claims, and the results of all assays performed) and the
bar-coded information in the form set forth in the Standards. Juice Plus+ shall
have the right to reject any shipment of Products if such shipment is received
by Juice Plus+ without a certificate of analysis. Seller shall also maintain
certificates of analysis from all suppliers of materials blended into the
Products, and insure that these conform to the Standards.

 

2.9     Expiration Date. Each Product Produced by Seller under this Agreement
shall display an expiration date consisting of month and year. Unless otherwise
set forth in the Standards, no Product shall have a stated shelf life more than
two (2) years.

 

2.10    Certifications and Good Manufacturing Practices. Seller shall maintain
all manufacturing certifications necessary to permit Seller to Produce Product
for Juice Plus+ in compliance with Applicable Law.

 

5

--------------------------------------------------------------------------------

 

 

2.11     Consideration for Exclusivity. As a condition for the exclusivity
granted to Seller by Juice Plus+ herein, Seller shall issue restricted common
stock of NAI to Juice Plus+ pursuant to the terms of the Restricted Stock Award
Agreement, a copy of which is attached hereto as Exhibit D provided Juice Plus+
concurrently therewith enters into an irrevocable proxy granting the NAI Board
of Directors the right to vote the restricted shares as set forth in the
Irrevocable Proxy set forth in Exhibit D.

 

3.         Purchase Price and Purchase Price Adjustments. The purchase price to
be paid by Juice Plus+ for each Product shall be listed in written memoranda
signed by the Parties expressly referring to this Agreement. Seller agrees to
take Commercially Reasonable Efforts to maintain Product production costs at
levels consistent with or below such costs as of the date of this Agreement.

 

In the event that Seller’s costs relating specifically to the production of the
Products increase or decrease materially as a result of changes in material
costs, Seller shall provide Juice Plus+ documentation evidencing such cost
changes in a form reasonably satisfactory to Juice Plus+. For purposes of this
Section 3, Product production costs shall be delivered by Seller to Juice Plus+
and examined quarterly, with the first such examination to occur on the first
business day following the date three months after the Effective Date. Upon
Juice Plus+’s reasonable satisfaction and confirmation of the changes in Product
production related costs, the increased or decreased costs shall be reflected in
a corresponding change in the purchase price of the Products paid by Juice Plus+
to Seller on a per Product basis and shall be reflected in a subsequent written
memorandum signed by the Parties expressly referring to this Agreement. Any
increase or decrease in purchase price shall become effective ninety (90) days
after such increase or decrease is determined by Juice Plus+ and Seller. In the
event Juice Plus+ identifies and secures a reduction in the cost of materials
included in a Product, the price paid for the Product or Products impacted by
such a reduction in material cost shall be adjusted by an amount equal to the
cost of materials saving and the adjusted price shall apply to all subsequent
shipments of such Product or Products which include the lower cost material.

 

In addition, beginning in the fourth year of the Term of this Agreement, and no
more often than annually thereafter, in the event that Seller’s costs relating
specifically to the production of the Products increase materially as a result
of changes in labor costs included in the price paid by Juice Plus+ for any
Product during the prior period since the last such price adjustment if any, but
in no event greater than the increase for that period in the Consumer Price
Index for the location of the labor, Seller shall provide Juice Plus+
documentation evidencing such cost increase in a form reasonably satisfactory to
Juice Plus+. Following Juice Plus+ approval which shall not be unreasonably
withheld, conditioned or delayed, such change shall constitute an increase in
the price paid by Juice Plus+ for that Product equal to the increase in the cost
of labor incurred by Seller in the preceding period, but in no event greater
than the increase for that period in the Consumer Price Index for the location
of the labor, and the increased price shall apply to all subsequent shipments of
that Product.

 

In the event Seller though its own initiative identifies and secures a reduction
in the cost of materials included in a Product by taking some action itself
(other than simply market rate change in material cost) (such as but not limited
to Seller locating an alternate Approved Contractor for Juice Plus+
consideration and approval, or Seller offering to purchase fixed or minimum
quantities at no risk to Juice Plus+, or Seller offering to fix purchase prices
for a set period at no risk to Juice Plus+, or any other cost of material
reduction initiative initiated by Seller), then Seller shall provide Juice Plus+
documentation evidencing such cost of material reduction initiative in a form
reasonably satisfactory to Juice Plus+, and, following Juice Plus+ approval
which shall not be unreasonably withheld, conditioned or delayed, and the
implementation of the cost saving initiative by Seller, the price paid for the
Product or Products impacted by a reduction in material cost obtained in this
fashion by Seller, shall be adjusted equal to fifty percent (50%) of the cost of
materials saving and the adjusted price shall apply to all subsequent shipments
of that Product or Products.

 

6

--------------------------------------------------------------------------------

 

 

Anytime there is a change in the Standards for any Product the parties shall
meet and confer, modify the applicable pricing memorandum, and sign a revised
memorandum for that Product expressly referring to this Agreement and including
a modification to the price paid by Juice Plus+ for that Product equal to the
change in cost of Production of that Product resulting from the change in
Standards. A change in a supplier or subcontractor or the nature or source of an
included material required by Juice Plus+ or Applicable Law, or any change in
manufacturing process required by Juice Plus+ or Applicable Law, shall
constitute a change in the Standards for that Product pursuant to this
Agreement.

 

4.         Payment Terms. Seller shall submit invoices to Juice Plus+ via email
or other satisfactory electronic transmission upon each shipment of Products.
Payment in full shall be due from Juice Plus+ within thirty (30) days of the
date of the invoice. Unless otherwise agreed in writing by the parties, invoices
submitted by NAIE shall be paid in Euros, and invoices submitted by NAI shall be
paid in United States Dollars. Juice Plus+ shall receive a two percent (2%)
discount for payments made on or before the tenth (10th) day after the date of
the invoice. All payments shall be made via wire transfer pursuant to wire
instructions provided to Juice Plus+ by Seller. Juice Plus+’s payment of each
invoice shall be subject to its rights under Section 9 of this Agreement.

 

5.             Ordering Procedures.

 

5.1     Purchase Orders. Seller’s authorization to perform work under this
Agreement will be given by Juice Plus+ in the form of a Purchase Order. Except
as otherwise set forth herein Juice Plus+ will not pay Seller for Products or
charges for Products unless the Products are Produced, and the charges were
incurred, to fill an authorized Purchase Order previously submitted to Seller by
Juice Plus+. A Purchase Order is the authorization by Juice Plus+ to order
materials, allocate labor or equipment, or enter into any other commitments for
the Production of the Products. Juice Plus+ shall issue Purchase Orders for
delivery of Products at Juice Plus+’s discretion. Within 48 hours of receipt of
a Purchase Order, Seller shall send Juice Plus+ written confirmation of such
receipt and shall confirm the delivery date for such Products. Except as
otherwise set forth herein or agreed to in writing by the parties, Juice Plus+
shall not be responsible for work performed, material purchased or other
commitments or expenses incurred by Seller other than as stated in a Purchase
Order provided by Juice Plus+.

 

7

--------------------------------------------------------------------------------

 

 

5.2     Forecasts. In order to assist Seller to most efficiently fulfill
Purchase Orders, on the last business day of each month during the Term, Juice
Plus+ shall provide Seller a good faith rolling forecast of Juice Plus+’s
anticipated monthly Purchase Orders to be issued to Seller for the next twelve
(12) month period, broken down by Product. Such forecasts shall in no way
obligate Juice Plus+ to issue Purchase Orders based thereon, or except as
otherwise set forth herein create responsibility for any charges incurred by
Seller unless and until Juice Plus+ issues an authorized Purchase Order.

 

6.             Representations, Warranties and Covenants. The Parties hereby
expressly represent, warrant, and covenant to each other as follows:

 

6.1     Manufacturing. Seller represents and warrants to Juice Plus+ that all
Products Produced hereunder: (i) shall be Produced in conformance with the
Standards; (ii) shall be of merchantable quality, in conformance with Acceptable
Quality Levels (“AQL”) for defects as set forth in the Standards, and shall not
be adulterated, (ii) shall be manufactured, packaged, and labeled in conformity
with Applicable Law, (iii) shall be delivered free and clear of all liens,
security interests, and/or encumbrances of any type or nature, and (iv) will
have a shelf life equal to or in excess of the shelf life specified in the
Standards.

 

6.2     Legal Requirements. Should the requirements of any Applicable Law
specify requirements that are different than those contained in the Standards,
Juice Plus+ will modify the Standards to comply with Applicable Law. Seller
shall not change any Standards without the prior written consent of Juice Plus+.
In the event, any Party becomes aware of facts that indicate a Product produced
in accordance with the Standards would not comply with Applicable Law they shall
notify the other Parties in writing. In the event Seller and Juice Plus+ fail to
agree on any modification that Seller deems is required for the Standards for
any Product to comply with all Applicable Law, Seller shall not be obligated to
manufacture any Product in accordance with any Standard that Seller deems to be
non-conforming, and the Parties shall negotiate in good faith to resolve the
issue.

 

6.3     Labeling. Juice Plus+ shall ensure the Standards for packaging,
labeling, and Products shall be, to the extent required, approved by the
appropriate regulatory agencies in each jurisdiction in which the Products are
to be sold. Seller shall ensure no Product contained in any shipment now or
hereafter made to Juice Plus+ by Seller will, at the time of such shipment or
delivery, be adulterated, mislabeled, misbranded or otherwise not in conformance
with the Standards.

 

6.4     Continuing Effect. The representations, warranties, and covenants
contained herein shall be continuing representations, warranties, and covenants
and shall be binding upon the Parties with respect to all Products.

 

7.           Delivery of Products. All Products are delivered FOB Seller’s
manufacturing facilities, or Approved Contractors. Currently Seller’s
manufacturing facilities are in Vista, California, and Manno, Switzerland. Upon
notice provided by Seller and in conformance with the applicable Purchase Order
Juice Plus+ shall, or shall have its agents, pick up all completed Products from
Seller’s or Approved Contractors manufacturing facilities and deliver Products
in an appropriate manner and with due care to the location instructed by Juice
Plus+. It is the responsibility of Seller to schedule production and time for
delivery (FOB Seller’s manufacturing facility) of all Products ordered under
this Agreement in compliance with the terms set forth in the applicable Purchase
Order. Seller’s delivery of 95%-105% of the quantity set forth in any Purchase
Order shall constitute compliance with the applicable Purchase Order. In the
event Seller becomes unable to or fails to produce and deliver Juice Plus+’s
requirements for the Products in the Territory in accordance with the provisions
of this Agreement, Juice Plus+ may, in addition to any other rights it has
pursuant to the terms of this Agreement, and without any liability to Seller,
have sufficient Products manufactured and delivered by a Third Party
manufacturer in accordance with the same Standards to the extent required to
fulfill Juice Plus+’s requirements for the Products that Seller is unable or
fails to produce and deliver.

 

8

--------------------------------------------------------------------------------

 

 

8.         Title, Insurance and Risk of Loss. The title to, obligation to insure
and risk of loss of the Products shall pass to Juice Plus+ at Seller’s
manufacturing facility upon Seller’s transfer of such Products to Juice Plus+’s
designated shipper.

 

9.            Acceptance and Rejections.

 

9.1     Timing. Seller shall provide and maintain an inspection procedure and
quality assurance program for the Products and their Production. All inspection
records maintained by Seller shall be made available to Juice Plus+, at a
reasonable time, upon written request. Juice Plus+ shall have thirty (30)
business days from the date of delivery to Juice Plus+ to inspect and test all
Products, and may refuse to accept Products which do not conform to the
Standards or the requirements of this Agreement. All Products shall be subject
to preliminary and final inspection by Juice Plus+. If Juice Plus+ has not
timely notified Seller of rejection, then the Products shall be deemed to have
been accepted by Juice Plus+. The act of payment for Products shall not of
itself signify acceptance. As Juice Plus+ is purchasing the Products for sale to
a Third Party, Juice Plus+ shall have a period of thirty (30) days from final
delivery of the Products to such Third Party to accept or reject the Products;
provided, however, that any such rejection must occur prior to the expiration
date set forth on the Products.

 

9.2     Replacement and Costs. If Juice Plus+ rejects any Products for failure
to be in conformance with the Standards or any other requirement of this
Agreement, Seller shall replace such rejected Products or refund any monies paid
for any Products that fail to meet the Standards or other requirements set forth
in this Agreement. Juice Plus+ shall have the right to reject any Products
delivered to Juice Plus+ which are not accompanied by or preceded by a
certificate of analysis, as required in Section 2.8. If any Products are
returned to Seller for a suspected breach of warranty, Seller shall bear the
shipping costs of returning the Products to Seller. If the returned Products are
in breach of any of Seller’s warranties, then Seller shall pay the costs of
shipping replacement Products back to the Juice Plus+ warehouse specified in the
original Purchase Order for the allegedly defective Products. If the returned
Product(s) are not in breach of Seller’s warranties, Juice Plus+ shall be
responsible for the cost of shipping the returned Products back to the Juice
Plus+ warehouse specified in the Purchase Order, and Juice Plus+ shall reimburse
Seller for expenses incurred by Seller in shipping the Products back to Seller.
These rights are in addition to and shall not be construed as a limitation upon
the Warranties given by the Parties to each other in Section 6 of this
Agreement.

 

9

--------------------------------------------------------------------------------

 

 

 

10.

Confidential Information.

 

10.1     Seller’s Access to Confidential Information. Seller agrees and
acknowledges that as a result of this Agreement, Seller may receive and have
access to Confidential Information of Juice Plus+. Seller covenants and warrants
to Juice Plus+ that Seller shall not use the Confidential Information for any
purpose other than the fulfillment of Seller’s obligations under this Agreement,
and Seller shall hold Confidential Information in strict confidence except to
the extent: (i) required by law, (ii) to protect its interests in any dispute or
litigation, or (iii) as may be necessary to perform its obligations under this
Agreement. Seller’s obligations of confidentiality and non-use of Confidential
Information under this Section shall survive any termination or expiration of
this Agreement.

 

10.2     Injunctive Relief. Seller hereby acknowledges and agrees that breach of
the covenants contained in Section 10 will cause irreparable harm to Juice
Plus+. Notwithstanding any other provision of this Agreement, Juice Plus+ may
enforce the above-described covenants and warranties by injunction, both
preliminary and permanent, it being agreed that the posting of an injunction
bond of no more than $5,000 shall be sufficient to indemnify Seller against
costs or damages which might be incurred by virtue of any temporary injunction.
Nothing herein shall be construed to prohibit Juice Plus+ from pursuing any
other legal or equitable remedy available to Juice Plus+ due to any breach by
Seller of the provisions of this Section.

 

11.         Standards Warranty. Juice Plus+ hereby warrants it is the owner or
exclusive licensee of the formulations and Standards for the Products that are
the subject of this Agreement and that Juice Plus+ has the right to manufacture
or have manufactured such Products in conformance with the Standards, and Seller
acknowledges these rights of Juice Plus+.

 

12.           Intellectual Property.

 

12.1     Ownership. Seller hereby acknowledges Juice Plus+’s exclusive ownership
of the trademarks listed on Exhibit C attached hereto and hereby incorporated
herein, and all other trademarks of Juice Plus+ (collectively, the “Juice Plus+
Marks”), and any patents embodied in the Products and agrees to refrain from
taking any action, during or after the Term, which could adversely affect the
validity or enforceability of the Juice Plus+ Marks and any patents embodied in
the Products, including by modifying or obliterating any trademark or patent
markings on the Products as sold. This Agreement shall not give Seller any right
to use the Juice Plus+ Marks, or any patents or other intellectual property of
Juice Plus+, except as specifically authorized in this Agreement or in writing
by Juice Plus+.

 

12.2     License Grant. Juice Plus+ hereby grants to Seller, during the Term, a
non-exclusive license to use the Juice Plus+ Marks and other intellectual
property of Juice Plus+ as may be reasonably necessary for Seller to Produce
Products for Juice Plus+ pursuant to the terms and conditions of this Agreement.

 

12.3     Improvements. Any and all improvements, modifications, inventions or
discoveries by Seller or its employees relating to the Products and formulations
thereof shall be the sole and exclusive property of Juice Plus+, and Seller
hereby agrees to assign all such improvements, modifications, inventions or
discoveries to Juice Plus+.

 

10

--------------------------------------------------------------------------------

 

 

12.4     Post-Termination. Promptly following the termination or expiration of
this Agreement for any reason, Seller shall immediately discontinue all use of
the Juice Plus+ Marks and all other intellectual property of Juice Plus+, and
remove or dispose of all signs and other indicia relating to the Juice Plus+
Marks as Juice Plus+ shall direct. Seller shall not register any trademarks
identical with or similar to the Juice Plus+ Marks. All use of the Juice Plus+
Marks by Seller in connection with this Agreement shall be subject to Juice
Plus+’s control and shall inure to the benefit of Juice Plus+. Seller’s
obligations under this Section 12 shall survive any termination or expiration of
this Agreement.

 

 

13.

Term and Termination.

 

13.1     Term. Unless earlier terminated pursuant to this Section 13, the term
of this Agreement shall commence on the Effective Date and be for an initial
period of five (5) years (the “Term”).

 

13.2     Termination by Either Party. This Agreement may be terminated (a) by
the mutual written agreement of the Parties; (b) immediately upon written notice
by either Party if the other Party (i) becomes insolvent or has a petition in
bankruptcy, reorganization or similar action filed by or against it; (ii) is
dissolved or liquidated or has a petition for voluntary dissolution or
liquidation filed with respect to it; (iii) has all or a substantial portion of
its capital stock or assets expropriated or attached by any government entity;
or (iv) is subject to property attachment, court injunction, or court order
materially and adversely affecting its ability to perform its obligations under
this Agreement.

 

13.3     Termination by Juice Plus+ for Cause. Juice Plus+ may terminate this
Agreement for cause upon ninety days (90) days’ written notice to Seller (the
“Default Notice Period”) if at any time:

 

(a)     Seller is unable to Produce the Products in sufficient volume as
required by this Agreement or maintain the quality control levels specified
pursuant to this Agreement;

 

(b)     Seller breaches any representation, warranty, covenant, obligation,
commitment or other agreement contained in this Agreement and such breach is not
cured within the Default Notice Period;

(c)     Seller is in default in the full and prompt payment or performance of
any representation, warranty, covenant, obligation, commitment, condition or
undertaking on Seller’s or Seller’s Affiliate’s part to be paid, met, kept,
observed or performed pursuant to the provisions of any other agreements between
Seller or Seller’s Affiliate and Juice Plus+ and such default is not cured
within the Default Notice Period;

 

(d)     Seller has the public trading of its shares suspended; or

 

(f)     any government agency takes an Enforcement Action against Seller or any
Product Produced by Seller under this Agreement.

 

11

--------------------------------------------------------------------------------

 

 

13.4     Termination for Change in Control. Juice Plus+ shall have the right to
terminate this Agreement upon one hundred eighty (180) days written notice to
Seller in the event of a change of Control of any Party.

 

13.5     Termination by Seller for Cause. Seller may terminate this Agreement
for cause by providing written notice to Juice Plus+ (i) if Juice Plus+ breaches
any representation, warranty, covenant, obligation, commitment or other
agreement contained in this Agreement and such breach is not cured within the
Default Notice Period (as defined above); or (ii) if Juice Plus+ fails to pay
any amount due pursuant to the terms of this Agreement within thirty (30) days
of such notice, provided, however, that if Juice Plus+ is in good faith
contesting any amount owed to Seller as a result of this Agreement through
appropriate proceedings, such failure to pay shall not be considered an event
which triggers Seller’s ability to terminate under this Agreement.

 

13.6     Election to Continue. In the event of a breach or other event
triggering either Party’s right to terminate for cause and the lapse of any
applicable cure period, the non-breaching Party may agree to continue the
Agreement rather than terminating it. To do so, that Party shall send a notice
to the breaching Party specifying the conditions under which the non-breaching
Party will agree to continue the Agreement. By agreeing to continue the
Agreement in this manner, the non-breaching Party does not waive its right to
later terminate the Agreement based on the event that is the subject of the
notice.

 

13.7     Result of Termination by Juice Plus+. If Juice Plus+ terminates this
Agreement for cause, Juice Plus+ shall pay Seller the purchase price for: (1)
all Products and work completed in accordance with this Agreement; (2) all work
in process based on Purchase Orders from Juice Plus+ or produced based upon
forecasts of Juice Plus+’s Product needs for the immediately preceding 90 day
period as provided by Juice Plus+; and (3) any and all raw materials that Seller
(i) has purchased from suppliers specified by Juice Plus+; or (ii) has purchased
in reliance on Juice Plus+ forecasts and that can only be used for Juice Plus+’s
Products. However, Juice Plus+ shall not be obligated to purchase Products
and/or raw materials that are not in compliance with the Standards.

 

 

14.

New Products.

 

14.1     Right of First Refusal. During the Term and to the extent not
prohibited by patent, law or agreement, Juice Plus+ hereby grants to Seller a
right of first refusal to Produce new nutritional products that Juice Plus+
desires to distribute in the Territory (“New Products”); provided, however, that
nothing in this right of first refusal shall be construed or interpreted in any
way to prevent Juice Plus+ from obtaining competitive bids from Third Party
manufacturers to produce any New Product.

 

12

--------------------------------------------------------------------------------

 

 

14.2     New Product Notice. In the event Juice Plus+ wishes to manufacture a
New Product for distribution in the Territory, Juice Plus+ shall provide a
written notice (“New Product Notice”) to Seller. The New Product Notice will
contain formulation and product specifications and any bona fide price,
manufacturing, delivery and other material terms agreed to or offered in writing
by any Third Party manufacturer. Seller shall have a period of sixty (60) days
from the date of receipt of the New Product Notice to determine whether to
exercise its right of first refusal. If Seller exercises its right of first
refusal, it must have the ability to produce the New Product in the quality,
quantity, and at costs competitive with those specified in the New Product
Notice. If Seller does not exercise its right of first refusal, Juice Plus+
shall have the right to have the New Product produced by a Third Party
manufacturer on the terms specified in the New Product Notice. If Juice Plus+ is
unable to have the New Product manufactured upon the terms set forth in the New
Product Notice, Juice Plus+ shall be required to resubmit a New Product Notice
to Seller and Seller shall have an additional sixty (60) days from the date of
resubmittal to exercise its right of first refusal. If Seller agrees to produce
any New Products for Juice Plus+ pursuant to this Section 14, such New Products
shall be listed on subsequent written memorandums signed by the Parties and
expressly referring to this Agreement, and shall thereafter fall within the
definition of a Product subject to terms of this Agreement.

 

15.        Force Majeure. Neither Party shall be in default or breach nor liable
to the other for any failure to perform directly caused by events beyond that
Party’s reasonable control, such as acts of nature, labor strikes, war,
insurrections, riots, terrorism, acts of governments, embargoes and unusually
severe weather provided the affected Party notifies the other Party within ten
(10) days of the occurrence. Such an event shall be deemed an excusable delay.
THE PARTY AFFECTED BY AN EXCUSABLE DELAY SHALL TAKE ALL REASONABLE STEPS TO
PERFORM DESPITE THE DELAY. If the Party is unable to perform within a reasonable
period, the failure to perform shall no longer be deemed an excusable delay by
this Section.

 

16.        Return of Materials. If Juice Plus+ terminates this Agreement for any
reason, Seller shall complete all work in process in a timely fashion and
deliver the same to Juice Plus+ as provided herein against payment as provided
herein. To the extent that after such work in progress has been completed,
Seller has Products, or inventory of raw materials and packaging materials on
hand that were purchased or Produced in good faith reliance upon the rolling
forecasts, and in conformance with this Agreement then Juice Plus+ shall be
liable for, and required to purchase such from Seller within thirty (30) days
from the date that Seller furnishes to Juice Plus+ a written reconciliation
showing the amount of such Products and inventory; provided that such Products
and inventory are in compliance with the Standards. With the written approval of
Juice Plus+, Seller may try to use all or any part of such inventory for other
customers or sell all or any part of it to third parties. The Parties shall
cooperate and utilize their reasonable best efforts to prepare such final
reconciliations of Products and inventory and any other amounts to be provided
as between them in connection with such termination. Upon payment of all amounts
owed to Seller, Seller shall return to Juice Plus+ all materials containing any
Confidential Information, documents produced in the performance of this
Agreement, work-in-process, parts, tools and test equipment paid for, owned or
supplied by Juice Plus+. Seller will be able to retain copies of testing
materials, and retained samples and any other items related to continuing
obligations of Seller pursuant to this Agreement.

 

17.        Compliance with Laws. Each Party shall comply with all Applicable Law
relating to the Party’s performance under this Agreement, and each Party
represents and warrants that execution of this Agreement and performance of its
obligations hereunder does not and will not breach any other agreement to which
it is or will be a Party, including but not limited to any agreements with its
customers.

 

13

--------------------------------------------------------------------------------

 

 

18.          Acts of Employees. Each Party is solely responsible for the acts of
its respective employees and agents, including any negligent acts. Each Party
shall hold harmless, defend and indemnify the other against all claims based on
acts of its respective employees or agents.

 

19.          Insurance. Seller will, at Seller’s expense, maintain in full force
and effect, products liability insurance coverage with a policy limit of at
least Ten Million Dollars ($10,000,000) per occurrence and Ten Million Dollars
($10,000,000) in the aggregate, consisting of at least Two Million Dollars
($2,000,000) in primary coverage and the remaining Eight Million Dollars
($8,000,000) in an umbrella form for excess liability coverage. Such policy
referred to in this Section 19 shall (a) name Juice Plus+ and any Master
Distributor or Affiliate designated by Juice Plus+ as additional insured parties
thereunder (without any representation or warranty by or obligation upon Juice
Plus+) as respects Production and Products, (b) provide that at least thirty
(30) days prior written notice of cancellation, amendment, or lapse of coverage
shall be given to Juice Plus+ by the insurer, (c) provide worldwide coverage for
occurrences; and (d) provide coverage for occurrences during the Term of this
Agreement which will continue for such occurrences after the Term of this
Agreement. Seller will deliver to Juice Plus+ original or duplicate policies of
such insurance, or satisfactory certificates of insurance.

 

20.          Seller’s Agreement with its Employees. Seller shall have an
appropriate agreement with each of its employees, or others whose service Seller
may require, sufficient to enable it to comply with all of the terms of this
Agreement.

 

21.          No Agency; Relationship with Employees. Nothing contained herein
shall be deemed to authorize or empower Seller or its subsidiaries to act as an
agent for Juice Plus+ or to conduct business in the name of Juice Plus+. Neither
Party’s employees shall be considered employees or agents of the other Party.
Each Party shall be solely responsible for paying, supervising, and directing
the manner of work of its employees.

 

22.           Restrictions on Competing Products.

 

22.1     During the Term and for a period of five (5) years thereafter, Seller
agrees that Seller shall not (i) manufacture or sell any Product to a Third
Party, or enter into an agreement with a Third Party related to the manufacture
or sale of Products, (ii) develop, formulate, manufacture, market or sell any
Competing Product in the Territory, or (iii) enter into any agreement with a
direct competitor of Juice Plus+ related to the development, formulation,
manufacture or sale of Competing Products, or (iv) utilize Juice Plus+’s
proprietary juice powder ingredients from any existing suppliers of such
ingredients for the Products in the manufacture and/or distribution of any
products for any other customer of Seller, in each case without the prior
written approval of Juice Plus+.

 

22.2     During the Term, Seller agrees that it shall not knowingly manufacture
or otherwise distribute any products for any Master Distributor of Juice Plus+
without the express written consent of Juice Plus+. In connection with this
obligation, Seller shall take all reasonable steps to determine if a customer or
potential customer is a Master Distributor for Juice Plus+.

 

14

--------------------------------------------------------------------------------

 

 

23.       Foreign Registrations. In the event Juice Plus+ intends to sell or
distribute Products in a country within the Territory in which such Products are
not currently being sold or in which governmental approvals or registrations
become required where such approvals or registrations previously were not
previously required, Juice Plus+ and Seller agree to cooperate and use their
best efforts to obtain and maintain at Juice Plus+’s expense any necessary
approvals or registrations by or with any governmental or regulatory agency in
any country or political subdivision in which the Products are to be sold. Juice
Plus+ and Seller shall mutually agree as to which party shall be primarily
responsible for obtaining such approvals or registrations on a case-by-case
basis. In the event Seller shall be primarily responsible for obtaining such
foreign registrations, Seller shall obtain such approvals or registrations
and/or file all applications on behalf of and under the name of Juice Plus+. All
costs incurred in obtaining such foreign registrations shall be paid by Juice
Plus+. Compensation to Seller for its efforts in obtaining such approvals or
registrations shall be as agreed upon by the parties and described in subsequent
written memorandums signed by the Parties and expressly referring to this
Agreement. Regardless of which Party shall be primarily responsible for
obtaining such foreign registrations, that Party will provide copies of all
registration documents for the other Party’s review prior to submission for
approval of such registration documents. The reviewing Party will have ten (10)
business days following receipt of such registration documents to provide
comments to the responsible Party on any such matters following submission to
it. All such approvals, registrations and applications under this Section shall
inure solely to the benefit of Juice Plus+ and Seller shall have no rights in
any such approvals, registrations, or applications.

 

24.         Amendments. This Agreement may only be changed or supplemented by a
written amendment, signed by authorized representatives of each Party.

 

25.        Assignment. Neither Party may assign its rights or delegate its
obligations under this Agreement without the prior written approval of the other
Party. Any attempted assignment or delegation without such an approval shall be
void. Notwithstanding anything to the contrary herein, Juice Plus+ may freely
assign this Agreement to any Affiliate of Juice Plus+ at any time provided Juice
Plus+ shall remain liable for the performance of its Affiliate following any
such assignment.

 

26.        Governing Law and Forum. This Agreement shall be governed by the laws
of the State of Tennessee without regard to any provision (including conflicts
of law provisions) which would require the application of the law of any state
other than the State of Tennessee. All disputes arising under or in connection
with this Agreement shall be determined by actions filed in the courts within
the State of Tennessee. Each party hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court of the Western District of Tennessee and any
appellate court thereof, in any action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such District Court.
Each party irrevocably and unconditionally waives any objection which it may now
or hereafter have to the laying of venue of any such suit, action or proceeding
described in this Section 26. Each of the parties hereto irrevocably waives, to
the fullest extent permitted by applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

15

--------------------------------------------------------------------------------

 

 

27.        Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall not be affected.

 

28.         Effect of Title and Headings. The title of this Agreement and the
headings of its Sections are included for convenience, and shall not affect the
meaning of the Agreement or the Section.

 

29.        Notices. All notices, consents, waivers, requests, demands, claims
and other communications under this Agreement (collectively, “Notices”) must be
in writing and will be deemed to have been duly given upon (a) delivery by hand
(with written confirmation of receipt) or (b) two (2) business days after
deposit with an internationally recognized overnight delivery service (receipt
requested, delivery prepaid). Notices shall be sent in each case to the
appropriate addresses indicated for each Party below, or to such other addresses
as a Party may designate in writing by Notice to the other Party. Any party may
also send a copy of any Notice to the intended recipient using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
telex, facsimile, ordinary mail, or electronic mail), but no such Notice shall
be deemed to have been duly given unless and until provided pursuant to this
Agreement.

 

If to NAIE: With copies to:     Natural Alternatives International Europe
Natural Alternatives International Via Cantonale   1535 Faraday Avenue Centro
Galleria 1, Carlsbad, California 92008 6928 Manno, Switzerland  Attention:
President Attention: General Manager           If to NAI:  With copies to:    
Natural Alternatives International, Inc. Fisher Broyles LLP 1535 Faraday Avenue
12707 High Bluff Drive, Suite 200 Carlsbad, California 92008 San Diego, CA 92130
Attention: President  David A. Fisher         If to Juice Plus+: With copies to:
   
The Juice Plus+ Company, LLC
G. Robert Morris, Esq. 140 Crescent Drive   Waller Lansden Dortch & Davis, LLP
Collierville, Tennessee 38017  1715 Aaron Brenner Drive, Suite 200 Attention:
Chief Executive Officer  Memphis, Tennessee 38120     

16

--------------------------------------------------------------------------------

 

                     

30.           Waiver. Failure of either Party to insist on strict conformance to
any term herein, or in Purchase Orders issued hereunder, or failure by either
Party to act in the event of a breach or default shall not be construed as a
consent to or waiver of that breach or default or any subsequent breach or
default of the same or any other term contained herein.

 

 

31.

Indemnification.

 

31.1     Indemnification by Seller. Seller shall indemnify and hold harmless
Juice Plus+, its Master Distributors, and its Affiliates, as well as each of
their respective officers, directors, shareholders, agents, and employees, from
and against all loss, liability, damages, claims for damages, settlements,
judgments or executions, including costs, expenses (including, without
limitation, commissions paid and payable) and reasonable attorneys’ fees and
costs (collectively, “Losses”) incurred by Juice Plus+ and/or such persons or
entities as a result of any Third Party demands, actions, suits, prosecutions or
other such claims arising on and after the Effective Date (“Juice Plus+ Claims”)
based on: (i) any injury to or death of any person, or damage to property caused
in any way by or resulting from an alleged breach of Seller’s representations
and warranties contained herein; (ii) any claims that a Product or its method of
manufacture infringes any patent, copyright, trade mark right, trade secret,
mask work right or other proprietary right of any Third Party, unless such claim
is attributable to Seller’s incorporation of the Standards, formulations,
specifications or materials provided by Juice Plus+ for the Products; (iii)
Seller’s inability or failure to maintain the quality control levels specified
pursuant to this Agreement or (iv) any recall of Products provided by Seller
under this Agreement is ordered by a court of competent jurisdiction or
governmental agency due to Seller’s failure to comply with this Agreement.

 

In addition, notwithstanding any other provision to the contrary herein, during
any period of time in which Seller is unable or fails to Produce the Products in
sufficient volume as required by this Agreement, Juice Plus+ may, in addition to
any other rights it has pursuant to the terms of this Agreement, have sufficient
Products manufactured and delivered by a Third Party manufacturer (the
“Replacement Products”) in accordance with the same Standards to the extent
required to fulfill Juice Plus+’s requirements for the Products that Seller is
unable or fails to produce and deliver, and Seller shall indemnify and hold
harmless Juice Plus+ and its Affiliates against all costs or expenses incurred
by Juice Plus+ and/or its Affiliates as a result of Seller’s inability or
failure to Produce Products in sufficient volume as required by this Agreement,
including, but not limited to, the extent to which the purchase prices paid by
Juice Plus+ and/or its Affiliates for Replacement Products exceeds the price
Seller would be paid for the same Products pursuant to this Agreement (the
“Product Replacement Costs”). Notwithstanding the above, Seller shall not be
required to indemnify or hold harmless Juice Plus+ or its Affiliates in the
event Seller’s inability or failure to Produce Products in sufficient volume is
due to any failure to perform by any Approved Contractor which is mandated by
Juice Plus+.

 

In addition to any rights now or hereafter granted pursuant to this Agreement or
under applicable Law and not by way of limitation of any such rights, Juice
Plus+ shall have the right, at any time or from time to time upon the occurrence
and during the continuance of a Juice Plus+ Claim or other event for which
Seller has an obligation to indemnify Juice Plus+ that has not been satisfied by
Seller to, with ten (10) days prior notice to Seller, set off and apply against
all payments due from Juice Plus+ to Seller the amount of all Losses and/or
Product Replacement Costs Seller is obligated to indemnify Juice Plus+ for and
that Seller has not satisfied such obligation to Juice Plus+.

 

17

--------------------------------------------------------------------------------

 

 

31.2     Indemnification by Juice Plus+. Juice Plus+ shall indemnify and hold
harmless Seller, its subsidiaries, affiliated and/or controlled companies, as
well as each of their respective officers, directors, agents, and employees,
from and against all Losses incurred by Seller and/or such persons or entities
as a result of Third Party claims based on: (i) any alleged breach of Juice
Plus+’s warranties contained herein, or (ii) any claims that a Product infringes
any patent, copyright, trade mark right, trade secret, mask work right or other
proprietary right of any Third Party to the extent such claim is attributable to
Seller’s incorporation of formulations, specifications or materials listed on
the Standards provided by Juice Plus+ into the Products.

 

31.3     Indemnification Procedure. The Party entitled to indemnification under
this Section 31 (the “Indemnified Party”) will provide the Party obligated to
provide indemnification under this Section (the “Indemnifying Party”) with
prompt notice of any Losses for which its seeks indemnification under this
Section, provided that the failure to do so will not excuse the Indemnifying
Party of its obligations under this Section 31 except to the extent prejudiced
by such failure or delay. The Indemnifying Party shall not be liable for any
settlement effected without the Indemnified Party's consent, which consent shall
not be unreasonably withheld. The Parties shall cooperate in defending any Third
Party claim.

 

 

32.

Inspection Events, Returns and Recalls, Regulatory Action.

 

32.1     Inspection Events. Seller shall immediately notify Juice Plus+ by the
most expeditious means practicable, but in no event later than the next business
day, if and when it is informed of an impending audit, inspection and/or onsite
visit (“Inspection Event”) concerning or which could impact the manufacture of
any Product by Seller under this Agreement by a governmental agency or any
licensing unit thereof. Juice Plus+, at its sole discretion and expense may
elect to send an employee or designee to observe the Inspection Event. In the
event that Seller should not have prior notice of an Inspection Event, then
Seller shall immediately, but in no event later than the next business day after
such Inspection Event, give written notice of the same to Juice Plus+, and shall
further provide to Juice Plus+ any written documentation supplied to Seller on
account of such Inspection Event. In the event of any action described in this
Section, the Parties shall cooperate in determining the response, if any, to be
made to such action.

 

32.2     Returns and Recalls. Each Party shall immediately provide the other
Parties with notification of any event or occurrence that could necessitate the
need to recall or withdraw Product(s) together with such information as may be
available concerning the potential need to withdraw or recall Product(s). In the
event of such event or occurrence concerns a failure to Produce Products in
conformance with the Standards, Seller may request the return of any such
Products in the possession of Juice Plus+. Juice Plus+ shall manage all recall
decisions with respect to Products sold or shipped by Juice Plus+ which do not
involve a claim of failure of the Products to be Produced in accordance with the
Standards. In the event of any action described in this Section 32 that does
involve a claim the Products were not Produced in accordance with the Standards,
the Parties shall cooperate in determining, and will mutually agree upon, the
response, if any, to be made to such action and each party agrees to cooperate
with the other in responding to any communication or inquiry and/or attempting
to resolve any such action.

 

18

--------------------------------------------------------------------------------

 

 

32.3     Regulatory Action. If any government agency makes, specifically with
respect to any Product manufactured by Seller for Juice Plus+ under this
Agreement, (i) an inquiry, or (ii) gives notice of or makes an inspection at
Seller’s premises, or (iii) seizes any such Product or requests a recall, or
(iv) directs Seller to take or cease taking any action, Juice Plus+ shall be
notified immediately but in no event later than the next business day. Seller
will investigate the inquiry or complaint and provide Juice Plus+ with a written
report within three (3) business days after the notification. Duplicates of any
samples of Product taken by such agency shall be sent to Juice Plus+ promptly.
In the event of any action described in this Section, the Parties shall
cooperate in determining, and will mutually agree upon, the response, if any, to
be made to such action and each party agrees to cooperate with the other in
responding to any communication or inquiry and/or attempting to resolve any such
action.

 

33.       Entire Agreement. This Agreement, including its Exhibits, is the
complete statement of the Parties’ agreement, and supersedes all previous and
contemporaneous written and oral communication about its subject.

 

34.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same document.

 

35.          Authority. The Parties represent that they have full capacity and
authority to grant all rights and assume all obligations they have granted and
assumed under this Agreement.

 

36.         Publicity of Agreement. The Parties understand NAI will be required
by law to promptly file a publicly available report with the United States
Securities and Exchange Commission regarding NAI’s entering into this Agreement
and NAI will be required to include a copy of the Agreement in the filing, and
NAI may therefore elect to issue a press release announcing NAI’s entry into
this Agreement. NAI and Juice Plus+ agree to cooperate, and to mutually approve
in advance the content of any such press release.

 

37.         Further Assurances. The Parties agree to furnish upon request to
each other such further information, to execute and deliver to each other such
other documents, and to do such other acts and things, all as the other Party
may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

38.         Attorney’s Fees. If any legal proceeding is brought for the
enforcement of this Agreement, or because of an alleged breach, default or
misrepresentation in connection with any provision of this Agreement or other
dispute concerning this Agreement, the successful or prevailing Party shall be
entitled to recover its reasonable attorney’s fees incurred in connection with
such legal proceeding. The term “prevailing Party” shall mean the Party that is
entitled to recover its costs in the proceeding under Applicable Law.

 

19

--------------------------------------------------------------------------------

 

 

39.         Damages. Seller shall be liable to Juice Plus+ for any incidental or
consequential damages incurred by Juice Plus+ as a result of a breach of this
Agreement by Seller.

 

40.         Breach. The failure by Seller to adhere to any of the terms of
Sections 2, 6, 10, 12, 17, 18, 19, 20, 21, 22, or 30 shall be a material breach
of this Agreement.

 

41.       Exhibits. The Exhibits listed below and attached hereto, as the same
may be amended from time to time pursuant to this Agreement, are hereby
incorporated and made a part of this Agreement:

 

Exhibit A – The Juice Plus+ Products
Exhibit B – The Territory

Exhibit C – The Juice Plus+ Marks

Exhibit D – Restricted Stock Award and Irrevocable Proxy

 

[signature page follows]

 

20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

 

NATURAL ALTERNATIVES INTERNATIONAL EUROPE S.A.

 

  a Swiss corporation:  

 

 

 

 

 

 

 

 

 

By:

             /s/ Mark A. LeDoux

 

 

 

  Name: 

 

 

 

  Title:

 

 

 

 

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.,

 

  a Delaware corporation:  

 

 

 

 

 

 

 

 

 

By:

             /s/ Mark A. LeDoux 

 

 

 

  Mark A. LeDoux, Chief Executive Officer

 

 

 

 

 

THE JUICE PLUS+ COMPANY, LLC,

 

  a Tennessee limited liability company  

 

 

 

 

 

 

 

 

 

By:

             /s/ Paulo L. Teixeira

 

 

 

  Paulo L. Teixeira, Chief Executive Officer

 

 

 

 

 

 

 

 

[Signature Page to Exclusive Manufacturing Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

Manufacturing Agreement

The Juice Plus+ Company and Natural Alternatives International

August 1, 2017

 

Master Product List Consumer Unit         Orchard & Garden Capsules 2 / 120 ct.
Orchard Capsules   2 / 120 ct. Garden Capsules     Vineyard Capsules  2 / 120
ct. Vineyard Capsules     Australia Omega Capsules   2 / 120 ct. Omega Capsules
 

European Omega Capsules

2 / 120 ct. Omega Capsules     Complete by Juice Plus 4 / 15 serving pouches   6
/ 15 serving pouches   2 / 30 ct. SS sachets   1 / 15 ct. SS sachets

 

A-1

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Manufacturing Agreement

The Juice Plus+ Company and Natural Alternatives International

 

Territory

 

 

1.

Austria

 

2.

Australia

 

3.

Belgium

 

4.

Canada

 

5.

Denmark

 

6.

Finland

 

7.

France

 

8.

Germany

 

9.

Ireland

 

10.

Israel

 

11.

Italy

 

12.

Luxembourg

 

13.

Malaysia

 

14.

Netherlands

 

15.

New Zealand

 

16.

Norway

 

17.

Poland

 

18.

Singapore

 

19.

Spain

 

20.

Sweden

 

21.

Switzerland

 

22.

United Arab Emirates

 

23.

United Kingdom

 

24.

United States

 

B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

The Juice Plus+ Company, LLC

Issued Trademark Registrations for Selected Countries

As Of July, 2017

 

Status

Trademark

Reg. No.

Reg. Date

Classes

AUSTRALIA

Registered

JUICE PLUS+

[a1.jpg]

653255

9/25/1997

5, 29, 30

Registered

JUICE PLUS+ COMPLETE

1717512

6/29/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a2.jpg]

1717513

6/29/2016

05, 29, 30, 32

AUSTRIA

Registered

JUICE PLUS+ [2015 Logo] [Horizontal]

[a3.jpg]

285695

11/26/2015

5, 30

Registered

JUICE PLUS+ [2015 Logo] [Vertical]

[a4.jpg]

285696

11/26/ 2015

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

285694

11/26/2015

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a5.jpg]

285697

11/26/2015

5, 29, 30, 32

         

BENELUX - Covers Belgium, Luxembourg and Netherlands

Registered

JUICE PLUS+

[a6.jpg]

567965

2/13/1995

5, 30

CANADA

Registered

JUICE PLUS+

[a7.jpg]

TMA495422

5/28/1998

5

Registered

JUICE PLUS+ COMPLETE

TMA936894

5/4/2016

5

Registered

JUICE PLUS+ COMPLETE

TMA973876

6/19/2017

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a8.jpg]

TMA973342

6/13/2017

5, 29, 30, 32

Registered

JUICE PLUS+ GARDEN BLEND

TMA828703

7/27/2012

5

Registered

JUICE PLUS+ ORCHARD BLEND

TMA828699

7/27/2012

5

Registered

JUICE PLUS+ VINEYARD BLEND

TMA828700

7/27/2012

5

DENMARK

Registered

JUICE PLUS+

[a9.jpg]

VR199800476

1/30/1998

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

VR201600365

2/1/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a10.jpg]

VR201600366

2/1/2016

5, 29, 30, 32

FINLAND

Registered

JUICE PLUS+ [2015 Logo] [Horizontal]

[a11.jpg]

266809

7/4/2016

29, 30

Registered

JUICE PLUS+ [2015 Logo] [Vertical]

[a12.jpg]

266810

7/4/2016

29, 30

Registered

JUICE PLUS+ COMPLETE

265636

12/21/2015

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a13.jpg]

265638

12/21/2015

5, 29, 30, 32

             

 

C-1

--------------------------------------------------------------------------------

 

 

The Juice Plus+ Company, LLC

Issued Trademark Registrations for Selected Countries

As Of July, 2017

 

FRANCE

Registered

JUICE PLUS+

[a14.jpg]

9454665

10/24/1994

5

Registered

JUICE PLUS+ COMPLETE

154228086

4/8/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a15.jpg]

154228088

4/8/2016

5, 29, 30, 32

Registered

TOWER GARDEN BY JUICE PLUS+

17/4340508

6/16/2017

21

GERMANY

Registered

JUICE PLUS+

[a16.jpg]

2910196

8/16/1995

29, 30

Registered

JUICE PLUS+ COMPLETE

302015107470

2/22/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a17.jpg]

302015107469

2/22/2016

5, 29, 30, 32

IRELAND

Registered

JUICE PLUS+ [2015 Logo] [Horizontal]

[a18.jpg]

256528

1/22/2016

5, 29, 30

Registered

JUICE PLUS+ [2015 Logo] [Vertical]

[a19.jpg]

256529

1/22/2016

5, 29, 30

Registered

JUICE PLUS+ COMPLETE

255156

1/27/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a20.jpg]

255482

1/12/2017

5, 29, 30, 32

ISRAEL

Registered

JUICE PLUS+

[a21.jpg]

106706

11/5/1997

5

Registered

JUICE PLUS+ COMPLETE

[a22.jpg]

278508

6/6/2017

5, 29, 30, 32

ITALY

Registered

JUICE PLUS+

[a23.jpg]

1605176

10/7/1996

5

MALAYSIA

Registered

JUICE PLUS+

[a24.jpg]

94006938

8/6/1994

5

NEW ZEALAND

Registered

JUICE PLUS+ [2015 Logo] (series of two)

[a25.jpg]

1028681

4/1/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

1028680

11/29/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a26.jpg]

1028677

11/29/2016

5, 29, 30, 32

NORWAY

Registered

JUICE PLUS+

[a27.jpg]

204009

8/10/2000

5

POLAND

Registered

JUICE PLUS+

[a28.jpg]

113457

2/11/2000

5

 

C-2

--------------------------------------------------------------------------------

 

 

The Juice Plus+ Company, LLC

Issued Trademark Registrations for Selected Countries

As Of July, 2017

 

SINGAPORE

Registered

JUICE PLUS+ (series of two)

[a29.jpg]

T9506317D

7/11/1995

5

Registered

Juice Plus (Kanji Equivalent)

[a30.jpg]

T9608891Z

8/22/1996

5

SPAIN

Registered

JUICE PLUS+

[a31.jpg]

1967505

5/25/1995

30

Registered

JUICE PLUS+ COMPLETE

3589689

4/18/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a32.jpg]

3589687

4/18/2016

5, 29, 30, 32

SWEDEN

Registered

JUICE PLUS+ [2015 Logo] [Horizontal]

[a33.jpg]

539020

4/10/2017

5, 29, 30

Registered

JUICE PLUS+ [2015 Logo] [Vertical]

[a34.jpg]

539021

4/10/2017

5, 29, 30

Registered

JUICE PLUS+ COMPLETE

539018

4/10/2017

5, 29, 30

Registered

JUICE PLUS+ COMPLETE

[a35.jpg]

539019

4/10/2017

5, 29, 30

SWITZERLAND

Registered

JUICE PLUS+

[a36.jpg]

424100

7/21/1994

5

Registered

JUICE PLUS+ [2015 Logo] [Horizontal]

[a37.jpg]

682610

1/7/2016

5

Registered

JUICE PLUS+ [2015 Logo] [Vertical]

[a38.jpg]

682609

1/7/2016

5

Registered

JUICE PLUS+ COMPLETE

684105

2/16/2016

5, 29, 30, 32

Registered

JUICE PLUS+ COMPLETE

[a39.jpg]

683886

2/10/2016

5, 29, 30, 32

UNITED ARAB EMIRATES - All Still Pending

UNITED STATES

Registered

JUICE PLUS+

2158471

5/19/1998

5

Registered

JUICE PLUS+

1854442

9/20/1994

5

Registered

JUICE PLUS+

[a40.jpg]

2176291

7/28/1998

5

Registered

JUICE PLUS+ COMPLETE

2474348

7/31/2001

5

Registered

JUICE PLUS+ GARDEN BLEND

[a41.jpg]

2758840

9/2/2003

5

Registered

JUICE PLUS+ ORCHARD BLEND

[a42.jpg]

2761699

9/9/2003

5

 

C-3

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Restricted Stock Award Agreement and Irrevocable Proxy

 

 

See attached.

 

 

 

D-1